Title: To Thomas Jefferson from Jean Holker, 24 May 1785
From: Holker, Jean
To: Jefferson, Thomas



Monsieur
Rouen ce 24. May 1785.

Je viens de recevoir ce matin une Lettre de M. Lair DeLamotte de La part de M. Le Docteur Francklin, qui me marque que Son Excelence a eté surprise de ne pas trouver dans la Caisse qui renfermoit Votre presse des Livres qu’il avoit demandés et qu’il comptoit recevoir par la meme voye. Comme vous etes à portée de le voir je vous prie de l’engager d’ecrire à Londre, afin de s’assurer par quel navire et à qu’elle adresse l’Expedition en a esté faite, car sans cette connoissance, il n’est guere possible de le découvrir dans un dépôt aussi nombreux que celui de notre Douane.
J’ai reçû lacquit a caution qui etoit dans Votre Lettre Et lai fait décharger au Bureau.
J’ai fait part à M. Guillibaud de l’Expedition que vous avés faite au sujet de Laffaire de M. Wharton. Recevés en je vous prie tous mes remerciments et me croyés, avec un inviolable attachement Monsieur Votre tres Humble et tres obeissant Serviteur,

J Holker


PS Ne vous donnés pas la peine de chercher d’occasion pour me faire passer les 16₶. 1s. de mes debours. Nous terminerons ceci  à la premiere entrevue. Je vous observe que je ne suis point negociant et quand vous aurés occasion de m’écrire vous voudrés bien Le faire sous le titre du Chevalier Holker, où d’Inspecteur General des Manufactures du Royaume.

